DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 10/6/2021.
Claims 1 and 26 are amended.
Claims 7-8, 20, 22-23 are cancelled.
Claims 1-6, 9-19, 21, and 24-27 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 26 filed 10/6/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 
Applicant’s arguments filed 10/6/2021, with respect to the combination of Rosen, Lin, Chan, and Furey have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different teaching in Furey.

First, the Applicant argues that Furey does not disclose or suggest that an element inserted into a recess in the wall of the casting mold forms part of the three-dimensional composite object (Remarks; p. 9). The Applicant specifically argues that the polymeric label receptor 60 does not form part of the molded object (see Remarks; p. 9).
The Examiner finds this argument persuasive. However, Furey further teaches that label 70 can either be positioned on a surface of the mold (Fig. 8) or in a countersink 80 (Fig. 9), wherein the 

Second, the Applicant argues that Furey does disclose or suggest inserting an electronic component or light-emitting element in the recess (Remark; p. 10). Specifically, the Applicant argues that the polymeric label receptor is not an electronic component or light emitting element.
The Examiner has noted the Applicant’s argument. The Examiner has noted that the rejection is now based on Furey’s further teaching that the label 70 is either positioned on the surface of the mold or in the countersink, not the polymeric label receptor. Furey further teaches that the label has a functional purpose such as being an integral part of an article such as an interface panel for electrical buttons for an appliance (para. 76).

Third, the Applicant argues that Furey’s label is not arranged in the countersink feature, but instead completely filled by the polymeric label receptor (p. 10). 
The Examiner respectfully disagrees. The label 70 is clearly positioned within the countersink feature 80 in Fig. 9 (see also para. 69). 

    PNG
    media_image1.png
    292
    513
    media_image1.png
    Greyscale

	Fourth, the Applicant argues that the Offices combination amounts to a modification of a modification. Specifically, the Applicant argues that the Office provides little explanation to justify further modification of Rosen by simply alleging that inserting a printed circuit board on a cavity wall or in a countersink feature is substitution of equivalents known for the same purpose. The Applicant argues that this is not a sufficient rationale. 
The Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the further modification of changing the position of a printed circuit board from being on a surface of a mold to within a countersink of a mold changes the final appearance of the molded article. Depending on the certain application, a raised surface (Fig. 9; para. 70) may be more desirable in the final molded article than a smooth surface (Fig. 8; para. 68) or vice versa. Therefore, not only is the modification a substitution of equivalents known for the same purpose as argued by the Applicant, but further involves a design choice in the appearance of the final molded object.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 10-17, 21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (EP 0022165 A1) in view of Lin (US 2007/0085245), Chan (US 2008/0079195), and Furey et al. (US 2013/0093125).
Regarding claim 1 and 25-26, Rosen discloses a method for forming a substantially uniform layer of a fiber-reinforced plastic material produced in a rotational molding process (abstract) comprising:
providing an aluminum mold in the shape of an elongated ovoid shape (Example 8; Page 12; equivalent to providing a rotatable casting mold) or a spherical shape (Example 7);
	introducing a mixture of treated glass fibers (equivalent to a second material) and polyethylene powder (equivalent to a first material) into the mold (Example 8; Page 12; equivalent to filling a first material and a second material in to the casting mold);
biaxially rotating the mold (Example 8; Page 12; equivalent to moving the casting mold containing the first material and the second material);
	charging the mold while rotating with an air convected oven at 360 °C for 22 minutes (Example 8, Page 13; equivalent to modifying at least one process parameter during the performance of one or more preceding steps) to produce a uniform layer of fiber reinforced plastic material (Page 14, line 2-11);
	and cooling the mold for 3 minutes (Example 8; Page 13).
	Regarding the claim limitation “wherein the three-dimensional composite object is selected from a group of a bladder for a ball, a ball, a shin guard, and a shoe,” Rosen discloses that the molded object can be ovoid or spherical in shape (see Examples 7 and 8). The instant specification describes that a round casting mold (11) is suitable for the manufacture of a bladder for a soccer ball (Paragraph 61) and can have a mechanical post-processing steps (Paragraph 87). Since claim 1 neither positively recites the structure of a ball or ball bladder nor recites any post-processing steps for forming the ball or ball bladder, the spherical or ovoid shaped molded object is considered to be a ball and/or ball bladder. 

Rosen is silent as to inserting an electronic component or light-emitting element in a recess in a wall of the casting mold after step after step (a), (b) or (c), wherein the electronic component or light-
However, Lin teaches that is it is well known in the art that a spherically molded object can be embedded with a circuit board so as to create a specific visual effect and/or give out sound and light (Paragraph 4) involving the steps of fixing the circuit board to a round ball mold, and then injecting plastic material or rubber into the ball mold to completely enclose the circuit board (Paragraph 4). 
Chan teaches a method of forming a molded product (abstract), the method (10; Fig. 1) comprising securing a preformed item as a desired location within the mold (12), 
adding a moldable material into the mold such that the moldable material covers at least a part of the preformed item (14), and then 
curing the moldable material to secure the article to the preformed item (16), wherein the preformed item may include magnets, plastic sheets, pieces of fabric, metal parts, printed circuit boards, and/or other electrical components (Paragraph 14), wherein the preformed item (89) including a magnetic attraction element (88) is positioned in the mold magnetic attraction element (86; see Fig. 5-6); the molding may be roto-casting (Paragraph 39-40). Chan further suggests that the preformed item may include positioning the preformed item such that the preformed item may be additionally or alternatively secured to a mold cavity wall or other suitable surface within the mold (Paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Rosen by adding a printed circuit board as in Lin and Chan before introducing the moldable material in order to produce a molded product that has visual effects and/or gives sound and light. The teachings would achieve the predictable result of securing the circuit board to the mold.

Modified Rosen does not teach inserting the electronic component into a recess in a wall of the casting mold.
However, Furey teaches an in-mold labeling system (abstract) comprising a rotomold (210; Fig. 4-5) including a label (70) having a functional purpose such as being an integral part of an article such as an interface panel for electrical buttons for an appliance (Paragraph 76). Furey teaches a first 
It would have been obvious to said skilled artisan to have substituted the position of the added printed circuit board being on the cavity wall as in modified Rosen for the printed circuit board to be positioned in a countersink feature of the mold as in Furey because Furey suggests both configurations are equivalents known for the same purpose of fixing a preformed object to a molded object (Furey; Paragraphs 68-69). Substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art (see MPEP 2144.06(II)). Moreover, such a modification would result in a final product with a raised surface (Furey; Paragraph 70) instead of a flush surface (Furey; Paragraph 68) which is an obvious matter of design choice. The particular placement of an object has been held to be an obvious matter of design choice. See MPEP 2144.04(VI)(C). 

Regarding claim 2, modified Rosen discloses charging the mold while rotating with an air convected oven at 360 °C for 22 minutes (Example 8, Page 13) and cooling the mold for 3 minutes (Example 8; Page 13).

Regarding claim 3, modified Rosen discloses heating the fibers to a high temperature in the range of preferably 190°C to about 250°C (Page 8, bullet 1). 


Regarding claims 4-5 and 24, modified Rosen discloses rotating the mold in two perpendicular axes with a revolution ratio of the two axes of 3.75 and the revolution rate of the major axis was 10 RPM (Example 1). 

Regarding claim 10, modified Rosen discloses coating the fibers with a liquid peroxide (Page 8; see bullet 2), mixing the wetted fibers with a polyethylene powder, and introducing the mixture into a mold such that fibers were perfectly distributed throughout the whole wall thickness of the product (see Example 2 and 8). 

Regarding claim 11, modified Rosen discloses chopped glass fibers (Example 8). 

Regarding claim 12, modified Rosen discloses the fibers are subjected to the rotational molding process in lengths ranging from 3-12 mm and a mixture of major proportion of shorter fibers and a minor proportion of longer fibers within said range is especially preferred (Page 8a, line 18-22).

Regarding claim 13, modified Rosen discloses fibers can include organic fibers (Page 6, Paragraph 3; interpreted as natural fibers). 

Regarding claim 14, modified Rosen further discloses pretreating continuous fibers with a hot solution containing dissolved polyethylene and then chopping said coated fibers to desired lengths (Page 8a, line 6-11).

Regarding claim 15, modified Rosen discloses the first material is polyethylene (see Examples 7 and 8), which one of ordinary skill in the art would appreciate is a thermoplastic material.  

Regarding claim 16, modified Rosen discloses providing the polyethylene as a powder (Example 8; equivalent to a granular form). 

Regarding claim 17, modified Rosen discloses biaxially rotating the mold (Example 7 and 8; equivalent to rotatable casting about at least two axis). 

Regarding claim 21, modified Rosen discloses the spherical and ovoid shaped product molded (Example 7 and 8) capable of being used as a sports article. 

Regarding claim 27, modified Rosen discloses securing the preformed item as a desired location within the mold (12), then adding a moldable material into the mold such that the moldable .

Claims 6, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (EP 0022165 A1) in view of Lin (US 2007/0085245), Chan (US 2008/0079195), and Furey et al. (US 2013/0093125) as applied to claim 1 above, and further in view of Payne (US 6030557). 
Regarding claims 6, 9, and 18, modified Rosen discloses the method as discussed above with respect to claim 1, wherein the mold biaxially rotated (Example 8; Page 12);
However, modified Rosen does not explicitly teach wherein the at least one process parameter is a deflection of the casting mold in the case of a swivel movement, the deflection or an angle of rotation is chosen in accordance with at least one of the first material and the second material, and the rotatable casting mold can turn about at least three axes.
Payne discloses a method of continuously forming an integrally molded structure in a multiaxis rotational molding operation including rotating a mold assembly about at least three axes (abstract) comprising a multiaxis rotational molding apparatus (11), including an arm member (20) and a transverse supporting member (23) held together by rotatable connection (29; Fig. 2) having a swivel coupling (30) which advantageously may include one or more pivotal connections along its length (Column 4, line 7-11), wherein the rotation of each mold assembly about is longitudinal axis and rotational movement of the mold assembly about rotatable connection perpendicular to the longitudinal axis are started while each polymerizable mixture is transferred into the cavity, the double axis rotation movement and any arcuate movement are continued to complete the flow of the mixtures over all areas being covered, and all movements are controlled within the parameters stored in the memory (Column 5, line 53-62), wherein the movements provided can be a rocking motion (Column 5, lines 62-66) the rotational movements being preselected to form said integrally molded structure of said first and second resins (Claim 1; interpreted as a deflection of the casting mold based on a material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have attached the mold modified Rosen to a rotatable connection having a swivel coupling configured perpendicular to a longitudinal axis as in Payne and applied the known method of .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen (EP 0022165 A1) in view of Lin (US 2007/0085245), Chan (US 2008/0079195), and Furey et al. (US 2013/0093125) as applied to claim 1 above, and further in view of Crane (US 4169594 A).
Regarding claim 19, modified Rosen discloses the method as discussed above with respect to claim 1. Rosen further discloses that the layer forming plastic material may be any layer-forming thermoplastic resin material (Page 6, Paragraph 2). 
However, modified Rosen is silent as to wherein steps b-c and e are carried out at least twice without removing the material from the casting mold in between so as to obtain a multilayered composite object.
	Crane teaches a laminated material suitable for use in inflatable playballs (abstract) comprising an outer layer (1) of a first material (Column 2, line 4-5) and an inner layer (2) formed of two materials such that one material of the inner layer has a tensile strength greater than the material of the first layer in order to form a lattice (3) and the other material of the inner layer fills in the lattice structure and has a substantial surface area in contact with the first layer to obtain a good bond (4; Column 2, line 5-12), first forming a PVC mixture and charging to the mold (Column 3, line 8-20) closing the mold and rotating the mold to distribute the powder over the internal mold surface (Column 3, line 22-25), opening the mold and charging the PVC/nylon mixture in the mold (Column 3, line 26-28), and then continuing to heat and rotate the mold (Column 3, line 28-30) and then cooling and removing the product (Column 3, line 30-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of first injecting a PVC mixture and rotating the mold, second opening the mold, third charging a second PVC/nylon mixture, and fourth heating and rotating the mold as in Crane to the method of modified Rosen to achieve the predictable result of forming a ball with an outer layer and an inner layer (Crane; abstract) such that the inner layer forms a lattice 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712